DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Restriction Requirement, mailed 08/09/2021, between groups I, II and III is withdrawn in light of the amendments to the claims which incorporate the limitations of original claims 1 and 22 into amended claim 12.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The newly added claims include two claims which are numbered 33 (therefore not consecutively numbered). For the purposes of further examination these claims will be referred to as claims 33a and 33b.
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “further including directing transmission of a radiant energy via a third emitter coupled to the adjustable stand along the first arc of the adjustable stand,” while claim 12 recites “a third emitter coupled to the adjustable stand.” It is unclear if “a third emitter” of claim 14 is the same as or distinct from “a third emitter” as set forth in claim 12. For the purposes of further examination they will be interpreted to be the same.
Claim 17 recites the limitation “the information indicative of the anatomical structure prior to the surgical procedure.” This limitation lacks proper antecedent basis in the claims.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17, 20, 27, 28, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody (US PG Pub. No. US 2017/0119331 A1, May 4, 2017) (hereinafter “Brody”) in view of Mohammadi (US PG Pub. US 2020/0284737 A1, Sep. 10, 2020) (hereinafter “Mohammadi”).
Regarding claim 12: Brody teaches a method for medical imaging during a surgical procedure, the method comprising: directing transmission of radiant energy and receiving data derived from the radiant energy captured by a receiver coupled to an adjustable stand ([0031]); based on the data derived from the radiant energy, determining one or more three- dimensional images that correspond to an anatomical structure of an patient ([0024]-[0026]); and based on the determined one or more three-dimensional images, providing instructions to display a plurality of images pertaining to the anatomical structure ([0024]-[0026]).
While Brody teaches that the imaging system for which the disclosed method is performed may be an O-Arm imaging system, a C-Arm imaging system or other suitable imaging system ([0028]), Brody does not teach the specific arrangement of a first emitter coupled to an adjustable stand along a first arc of the adjustable stand; a second emitter coupled to the adjustable stand along a second arc of the adjustable stand; and a third emitter coupled to the adjustable stand.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Brody by performing the method on the multiple-emitter imaging system of Mohammadi in order to save time and provide high quality generated image data in view of the further teachings of Mohammadi.
Regarding claim 13: Brody and Mohammadi teach the method of claim 12. Mohammadi further teaches wherein the third emitter is coupled to the adjustable stand and located at an intersection of the first arc of the adjustable stand and the second arc of the adjustable stand (figures 1 and 9-11 – the emitters positioned on the axis of symmetry of emitter 5 which align with the arc of the C-arm are located at an intersection of the first arc and the second arc). 
Regarding claim 14: Brody and Mohammadi teach the method of claim 12, further including directing transmission of a radiant energy via a third emitter coupled to the adjustable stand along the first arc of the adjustable stand (Brody – [0031]; Mohammadi – [0054]).
	Regarding claim 15: Brody and Mohammadi teach the method of claim 12, further comprising: receiving information indicative of the anatomical structure prior to the surgical procedure (Brody - [0075] - task 274 - "previously stored master image/image set"); comparing 
	Regarding claim 16: Brody and Mohammadi teach the method of claim 15, further comprising: modulating a level of energy associated with the at least one of the first emitter or the second emitter during rotation of the adjustable stand (Brody - [0073] - task 267, which may be performed as part of the image re-acquisition after a failed alignment).
	Regarding claim 17: Brody and Mohammadi teach the method of claim 12, further comprising: comparing the data derived from the radiant energy during rotation of the adjustable stand to the information indicative of the anatomical structure prior to the surgical procedure (Brody - [0078] - tasks 282+); based on the comparison, determining that the data derived from the radiant energy satisfies a threshold (Brody - [0079] - task 286 - a valid alignment is within a predetermined range, where the bounds of a predetermined range comprises at least one threshold; "satisfies a threshold" is an valid alignment); and providing a stop signal to an actuator coupled to the adjustable stand, to the first emitter, and to the second emitter, wherein the stop signal is configured to (i) cause the actuator to maintain a current position of the 
	Regarding claim 20: Brody and Mohammadi teach the method of claim 12, further comprising: receiving information indicative of the anatomical structure prior to the surgical procedure (Brody - task 274 - "previously stored master image/image set"); comparing the data derived from the radiant energy during the surgical procedure to the information indicative of the anatomical structure prior to the surgical procedure (Brody - [0078] - tasks 282+); based on the comparison, determining the data derived from the radiant energy does not satisfy a threshold (Brody - [0081]-[0082] - task 294); and rotating the adjustable stand to a first position and activating the first and second emitters at the first position ([0080] - when alignment fails ("does not satisfy a threshold") the method returns to task 260, where images may be re-acquired by proceeding again to task 262-264 and operating the imaging system according to the procedure parameters which include rotating the gantry to a first position and activating the emitter(s) and detector(s) [0040], [0053]; it is noted that no relationship between the claimed steps of determining that the data derived from the radiant energy satisfies a threshold and rotating the adjustable stand is set forth in the claims).
	Regarding claim 27: Brody and Mohammadi teach the method of claim 15, wherein the rotating of the adjustable stand is caused by an actuator (Mohammadi - [0024], [0063] – “means for adjustment” is interpreted to be an “actuator” in the absence of any structural limitations since an “actuator” is defined as “a device that causes a machine or other device to operate”).
	Regarding claim 28: Brody and Mohammadi teach the method of claim 12, further comprising: directing transmission of radiant energy via a fourth emitter coupled to the adjustable stand along the first arc; and directing transmission of radiant energy via a fifth 
	Regarding claim 32: Brody and Mohammadi teach the method of claim 12. Mohammadi further teaches prior to directing the transmission of radiant energy, selecting the first emitter, the second emitter, and the third emitter a subset of a larger set of emitters (figures 9-11, [0054]-[0055]).
	Regarding claim 33a: Brody and Mohammadi teach the method of claim 12. Mohammadi further teaches wherein directing the transmission of radiant energy via the first, second, and third emitters includes activating the first, second, and third emitters in a predetermined order (figure 9, [0054] – marked emitters are activated simultaneously, where simultaneous activation is a “predetermined order” – the claim does not require the activations to occur at different times)
	Regarding claim 33b: Brody and Mohammadi teach the method of claim 12. Mohammadi further teaches wherein directing the transmission of radiant energy via the first, second, and third emitters includes activating the first, second, and third emitters simultaneously (figure 9, [0054] – marked emitters are activated simultaneously).
	Regarding claim 34: Brody teaches a method for medical imaging during a surgical procedure, the method comprising: directing transmission of radiant energy via one or more emitters ([0031]); receiving data derived from the radiant energy captured by a receiver coupled to the adjustable stand ([0031]); based on the data derived from the radiant energy, determining one or more three- dimensional images that correspond to an anatomical structure of a patient ([0024]-[0026]); and based on the determined one or more three-dimensional images, providing instructions to display a plurality of images pertaining to the anatomical structure ([0024]-[0026]).
While Brody teaches that the imaging system for which the disclosed method is performed may be an O-Arm imaging system, a C-Arm imaging system or other suitable 
Mohammadi, in the same field of endeavor, teaches a first emitter coupled to an adjustable stand along a first arc of the adjustable stand (C-arm 2); a second emitter coupled to the adjustable stand along a second arc of the adjustable stand (figure 1 – x-ray emitter 5, [0008]-[0009] – “circular arc” or “open or closed ring” has at least an “arc”); a third emitter coupled to the adjustable stand, a fourth emitter coupled to the adjustable stand along the first arc, and a fifth emitter coupled to the adjustable stand along the second arc (the individual emitters comprising emitter 5 as shown in figures 9-11, and emitter 6, comprise at least a first emitter coupled to the adjustable stand along a first arc, a second emitter coupled to the adjustable stand along a second arc, a third emitter coupled to the adjustable stand, a fourth emitter coupled to the adjustable stand along the first arc, and a fifth emitter coupled to the adjustable stand along the second arc). Mohammadi teaches selecting one or more emitters of a set of emitters to activate according to a predetermined order (figures 9-11, [0054]).
Mohammadi further teaches that this arrangement of multiple emitters enables generation of multiple sectional images at any given position of the C-arm which facilitates both time saving operation of the C-arm X-ray apparatus suitable for tomography and a high quality of generated image data ([0006]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Brody by performing the method on the multiple-emitter imaging system of Mohammadi, and selecting emitters for activation as taught by Mohammadi, .
Claims 18, 19, 21, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody and Mohammadi as applied to claim 12 above, and further in view of Finley (US PG Pub. No. US 2017/0165008 A1, Jun. 15, 2017) (hereinafter “Finley”).
Regarding claims 18 and 21: Brody and Mohammadi teach the method of claim 12, but do not teach detecting one or more artifacts from the data derived from the radiant energy; comparing the one or more artifacts to image data associated with one or more surgical tools; and based on a match of the one or more artifacts to the image data, overlaying a virtual representation of a given tool of the one or more surgical tools on the plurality of images pertaining to the anatomical structure.
Finley, in the same field of endeavor, teaches detecting one or more artifacts from the data derived from the radiant energy ([0083]); comparing the one or more artifacts to image data associated with one or more surgical tools ([0083], [0096]); and based on a match of the one or more artifacts to the image data, overlaying a virtual representation of a given tool of the one or more surgical tools on the plurality of images pertaining to the anatomical structure ([0083] - "virtual depiction", [0096]). Finley further teaches that the virtual representation can allow tracking of the tool using fewer acquired frames ([0083]) and that the comparison can be used as feedback to facilitate the safety of automation of medical intervention ([0096]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Brody and Mohammadi by including the detection, comparison, and virtual representation of a surgical tool as taught by Finley in order to track the tool with fewer frames and provide safety feedback for the procedure in view of the further teachings of Finley.
Regarding claim 19: Brody and Mohammadi teach the method of claim 12, but do not teach receiving information indicative of a marker coupled to the anatomical structure of the 
Finley, in the same field of endeavor, teaches receiving information indicative of a marker coupled to the anatomical structure of the patient, wherein the marker is a metallic tracking pin ([0116], where metal is presented as a suitable material for instruments – [0062]); comparing the data derived from the radiant energy to the information indicative of the marker coupled to the anatomical structure ([0118]-[0119], where alignment/registration comprises making a comparison between the acquired image [“data derived from the radiant energy”] and a known or baseline image [“information indicative of the marker”] where a satisfactory comparison [“satisfying a threshold”] results in the image generation – [0051]-[0053]); and based on the comparison satisfying a threshold, determining the one or more three-dimensional images that correspond to the anatomical structure of a patient ([0119]). Finley further teaches that the use of a reference marker minimizes the processing time required to properly align the acquired images and the pre-operative images ([0115]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Brody and Mohammadi by incorporating the reference marker as taught by Finley in order to minimize processing time for determining the alignment of the images in view of the further teachings of Finley.
Regarding claim 29: Brody and Mohammadi teach the method of claim 12, but are silent on determining a corresponding baseline sagittal view image and a corresponding baseline axial view image based on the data derived from the radiant energy.
Finley, in the same field of endeavor, teaches determining a corresponding baseline sagittal view image and a corresponding baseline axial view image based on the data derived 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Brody and Mohammadi to include determining a corresponding baseline sagittal view image and a corresponding baseline axial view image (lateral and A/P) as taught by Finley in order to provide suitable view for spinal procedures in view of the further teachings of Finley. 
Regarding claim 30: Brody, Mohammadi, and Finley teach the method of claim 29, wherein the corresponding baseline sagittal view image and the corresponding baseline axial view image are both preoperative images (Finley – [0047], [0049] – step 200, where the baseline images are considered to be “preoperative” because they are acquired in step 200 which is prior to steps identified as being “during the surgical procedure” such as steps 208, 210).
Regarding claim 31: Brody, Mohammadi, and Finley teach the method of claim 29, wherein the baseline images are based on a higher dosage of radiant energy than the radiant energy captured by the receiver coupled to the adjustable stand (Finley – [0048] – FD and LD). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogtmeier (US PG Pub. No. US 2011/0243303 A1, Oct. 6, 2011) – teaches a C-arm x-ray system with a plurality of emitters and two arcs
Lee et al. (US PG Pub. No. US 2015/0063537 A1, Mar. 5, 2015) - teaches a C-arm x-ray system with a plurality of emitters 
Nishino et al. (US PG Pub. No. US 2014/0209806 A1, Jul. 31, 2014) - teaches a C-arm x-ray system with a plurality of emitters 
Wedel (US PG Pub. No. US 2008/0165927 A1, Jul. 10, 2008) – teaches comparing newly acquired lower dose images with a high dose reference image

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793